AO 466A (Rev. 12/09) Waiver of Rule 5 & 5.1 Hearings (Complaint or Indictment)

 

:21-m|- - lleq-62/0344—Page-—+-et+t
Case 2:21-mj-00109-DJA Document? Filec fiep Co RECEIVED
——— ENTERED ——— SERVED ON

COUNSEL/PARTIES OF RECORD

 

 

 

United States of America

UNITED STATES DISTRICT COURSB -1 2021
for the

District of Nevada CLERK US DISTRICT COURT
DISTRICT OF NEVADA

 

 

 

BY:

 

 

 

v. Case No. 2:21-mj-J@6-DJA

229/09

Charging District’s Case No. 1:21-mj-00184-ZMF

Nathaniel DeGrave

 

Date:

dl

Defendant

WAIVER OF RULE 5 & 5.1 HEARINGS
(Complaint or Indictment)

I understand that I have been charged in another district, the (name of other court) District of Columbia

[ have been informed of the charges and of my rights to:

() retain counsel or request the assignment of counsel if] am unable to retain counsel;

(2) an identity hearing to determine whether I am the person named in the charges;

(3) production of the warrant, a certified copy of the warrant, or a reliable electronic copy of either;

(4) a preliminary hearing within 14 days of my first appearance if 1 am in custody and 21] days otherwise —
unless I am eae — to determine whether there is probable cause to believe that an offense has

(5) a hearing on any motion by the government for detention;

(6) request transfer of the proceedings to this district under Fed. R. Crim. P. 20, to plead guilty.

I agree to waive my right(s) to:

rif an identity hearing and production of the warrant.

oO a preliminary hearing.

oO a detention hearing.

oO an identity hearing, production of the warrant, and any preliminary or detention hearing to which I may

be entitled in this district. I request that those hearings be held in the prosecuting district, at a time set
by that court.

I consent to the issuance of an order requiring my appearance in the prosecuting district where the charges are
pending against me.

02/01/2021 /s/Nathaniel DeGrave

Defendant's signature

/s/ Cristen C. Thayer
Signature of defendant’s attorney

Cristen C. Thayer
Printed name of defendant's attorney
